469 F.Supp. 693 (1979)
Peggy J. CONNOR et al., Plaintiffs,
and
United States of America, Plaintiff-Intervenor,
v.
Cliff FINCH et al., Defendants.
Civ. A. No. 3830(A).
United States District Court, S. D. Mississippi, Jackson Division.
April 13, 1979.
Frank R. Parker, Jackson, Miss., for plaintiffs.
Gerald W. Jones, U. S. Dept. of Justice, Washington, D. C., for plaintiff-intervenor.
A. F. Summer, Atty. Gen., Jackson, Miss., for defendants.
*694 Before COLEMAN, Circuit Judge, and RUSSELL and COX, District Judges.
PER CURUIM:

FINAL JUDGMENT REAPPORTIONING THE MISSISSIPPI LEGISLATURE
Plaintiffs, black citizens of the United States and residents and registered voters of the State of Mississippi qualified to vote in state legislative elections, having filed this action as a class action on behalf of all others similarly situated, and this action having proceeded as a class action on behalf of the class defined as all black citizens and registered voters of the State of Mississippi qualified to vote in state legislative elections, and plaintiffs having filed their Amended Complaint herein on April 15, 1975, and defendants having filed their answer on April 21, 1975, and the United States having been granted leave to intervene on June 11, 1975, and in conformity with the mandate of the United States Supreme Court in Connor v. Finch, 431 U.S. 407, 97 S.Ct. 1828, 52 L.Ed.2d 465 (1977), this action having gone to trial on November 21 and 22, 1977, and trial having been completed on February 14, 1978, and the parties having waived findings of fact and conclusions of law, and the Court finding that the districts provided herein meet the requirements of a court-ordered legislative reapportionment plan and that the entry of this plan in compliance with the mandate of the United States Supreme Court, dated March 26, 1979, would serve the ends of justice, it is
ORDERED, ADJUDGED, and DECREED that the defendants Cliff Finch, Governor of Mississippi, A. F. Summer, Attorney General of Mississippi, Heber Ladner, Secretary of State of the State of Mississippi, being the Election Commissioners of the State of Mississippi, their officers, agents, servants, employees, attorneys, successors in office and all persons in active concert and participation with them, are hereby permanently enjoined as follows:
1. The following state legislative districts for the Mississippi Senate and House of Representatives are hereby ordered into full force and effect for the 1979 regular state legislative elections and thereafter unless and until altered according to law:


                             THE MISSISSIPPI STATE SENATE
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP
  1     DESOTO COUNTY:
        TUNICA COUNTY:
        Precincts 1, 2,
        3, 4, 5, 7, and
        9                                    43,800            2.73%         41.68%       36.21%
  2     THE COUNTIES OF
        MARSHALL and
        TATE                                 42,571            -0.14%        55.55%       48.39%
  3     THE COUNTIES OF
        BENTON, PONTOTOC,
        and UNION                            43,964             3.12%        20.90%       16.76%
  4     THE COUNTIES OF
        ALCORN and TIPPAH                    43,031             0.93%        13.42%       11.50%



*695
  5   PRENTISS COUNTY:
      TISHOMINGO COUNTY:
      ITAWAMBA COUNTY:
      Precincts in Beat
      1 and 5; the Precincts
      of Oakland,
      Tremont and Wigginton                  42,615            -0.00%        7.64%        6.34%
  6   MONROE COUNTY:
      ITAWAMBA COUNTY:
      Precincts in
      Beats 2 and 3;
      the Precincts of
      Hampton, Fulton IV,
      James Creek, New
      Salem, Turon and
      Tilden                                 43,348            +1.68%        26.56%       22.50%
  7   LEE COUNTY:
      Except the Precincts
      of Palmetto, Old
      Union, Pleasant
      Grove, Brewer and
      Shannon                                41,679            -2.24%        19.22%       16.96%
  8   CHICKASAW COUNTY:
      CALHOUN COUNTY:
      Except the Precincts
      of Pittsboro, Reid,
      East Bruce, Pitts,
      Sarepta, Banner,
      Ellard, Herron,
      Reynolds and West
      Bruce
      CLAY COUNTY:
      Except the Precincts
      of Cedar Bluff, South
      West Point, East West
      Point, Tibbee, Union
      Star and Vinton
      LEE COUNTY:
      The Precincts of
      Palmetto, Old Union,
      Pleasant Grove, Brewer,
      and Shannon                            41,662            -2.28%        39.50%       33.61%
  9   LAFAYETTE COUNTY:
      CALHOUN COUNTY:
      The Precincts of
      Pittsboro, Reid,
      East Bruce, Sarepta,
      Ellard, Reynolds, West
      Bruce, Banner, and
      Herron
      YALOBUSHA COUNTY:
      Except the Precincts
      of Oakland,
      Scobey, and Tillatoba                  40,727            -4.47%        29.73%       23.15%



*696
 10   THE COUNTIES OF
      GRENADA and
      TALLAHATCHIE and
      the following
      Precincts in
      YALOBUSHA COUNTY:
      Scobey, Tillatoba,
      and Oakland                            41,248            -3.24%        51.93%       44.24%
 11   THE COUNTIES OF
      PANOLA and QUITMAN                     42,717             0.19%        53.54%       46.34%
 12   COAHOMA COUNTY:
      TUNICA COUNTY:
      Precincts 6,8, and
      10                                     44,386             4.11%        65.29%       59.17%
 13   BOLIVAR COUNTY:
      Except the Precincts
      of Duncan-Alligator
      and Shelby                             43,253            1.45%         59.54%       51.04%
 14   WASHINGTON COUNTY:
      The Precincts of
      Extension Building,
      Episcopal Church,
      American Legion,
      Brent Center,
      Police Station,
      Leland City Hall,
      Leland Community
      Center, Industrial
      College, and Brown
      Community Center                       41,199            -3.36%        61.95%
 15   SUNFLOWER COUNTY:
      BOLIVAR COUNTY:
      The Precincts of
      Duncan-Alligator and
      Shelby                                 43,203             1.33%        64.45%       56.79%
 16   LEFLORE COUNTY                         42,111            -1.22%        57.88%       51.79%
 17   THE COUNTIES OF
      CARROLL, CHOCTAW,
      MONTGOMERY, and
      WEBSTER, plus the
      following area in
      ATTALA COUNTY:
      Beat 2 and the Precincts
      of Carmack, Salem,
      and Hesterville                        43,225             1.38%        36.69%       30.26%



*697
 18   OKTIBBEHA COUNTY:
      CLAY COUNTY:
      The Precincts of
      Cedar Bluff, South
      West Point, East West
      Point, Tibbee, Union
      Star, and Vinton
      LOWNDES COUNTY:
      Air Base Precinct                      41,763            -2.04%        32.20%       26.14%
 19   LOWNDES COUNTY:
      Except Air Base
      Precinct                               43,077             1.04%        36.00%       30.90%
 20   KEMPER COUNTY:
      The following areas
      in LAUDERDALE COUNTY:
      the Precincts of
      Meridian 2C, 4C, 4D,
      and 5B, Lauderdale,
      East Lauderdale,
      Dalewood, Kewanee,
      Toomsuba, Russell,
      Bonita, Odom, Vimville,
      Alamucha,
      Whynot, Long Creek,
      Chapman, Center
      Grove, Causeyville,
      Zero, East Gap, and
      that area without the
      corporate limits of
      Meridian lying West of
      Highway 45, South of
      the South Marion Precinct
      and North of the
      East Gap Precinct
      NOXUBEE COUNTY:
      Except the Precincts
      of Mashulaville,
      Hashuqua, Brooksville,
      Summerville, and
      Deerbrook                              43,864            2.89%         56.08%
 21   THE COUNTIES OF
      NESHOBA and WINSTON:
      NOXUBEE COUNTY:
      The Precincts of
      Brooksville, Mashulaville,
      Hashuqua,
      Summerville, and
      Deerbrook                              43,866            2.89%         35.38%
 22   LEAKE COUNTY:
      ATTALA COUNTY:
      Except Beat 2 and
      the Precincts of
      Salem, Carmack, and
      Hesterville
      MADISON COUNTY:
      Beats 4 and 5, and
      Canton Precincts
      1 and 4                                43,371            1.73%         28.87%



*698
 23   THE COUNTIES OF
      HOLMES and HUMPHREYS:
      YAZOO COUNTY: Beat
      4, and Deasonville
      Precinct                               41,605            -2.41%        67.11%       59.86%
 24   THE COUNTIES OF
      ISSAQUENA and SHARKEY:
      WASHINGTON COUNTY:
      The Precincts of
      Wayside, Glen Allan,
      Ward's Center, Avon,
      Arcola, Italian Club,
      County Garage, Darlove,
      Bourbon, County Recreation
      Center, and
      Hollandale                             41,056            -3.70%        49.75%
 25   WARREN COUNTY:                         44,981             5.50%        40.80%       38.33%
                           SENATE DISTRICTS
                           CASE # 3830 (A) 
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.        Description                       Population        Variance      Pop.         VAP
 26   HINDS COUNTY:
      Precincts 2, 4, 10,
      18, 19, 20, 50, 51,
      52, 53, 54, 55, 56,
      57, 58, 63, 64 and
      66, less and except
      that part of Precinct
      64 south of U.S.
      Highway 80                             41,866            -1.80%        72.33%
 27   HINDS COUNTY:
      Precincts 11, 12, 13,
      21, 22, 23, 24, 25,
      26, 27, 28, 29, 30,
      31, 59, 60, 61, 62,
      83, Cynthia, and that
      part of Pinehaven south
      of Northside Drive and
      that part of Pinehaven west
      of the Eastern boundary line
      of Precinct 85 extended to
      the Northern boundary line
      of Pinehaven                           43,470            +1.96%        63.91%



*699
 28   HINDS COUNTY:
      Precincts 6, 14, 15,
      16, 17, 32, 33, 34,
      35, 36, 37, 38, 39,
      40, 41, 42, 43, 44,
      45, 78, 79, 80, 81,
      82, Twin Pines, and
      Liberty Grove                          44,261            +3.82%        4.32%
 29   HINDS COUNTY:
      Precincts 1, 5, 8, 9,
      47, 49, 67, 68, 69,
      70, 71, 72, 73, 74,
      75, 76, 77, 89, 92,
      93, 94, 95, 96, and
      that part of 64 south
      of U.S. Highway 80
      and that part of Byram
      Precinct north of
      Southern Section line
      of Sections 34 and 35,
      Township 4 north, Range
      1 west                                 42,380            -0.59%        6.42%
 30   HINDS COUNTY:
      The Precincts of
      Pocahontas, Tinnin,
      Brownsville, Bolton
      Edwards, Cayuga, Utica
      1 and 2, Learned,
      Raymond 1 and 2,
      Clinton 1, 2, 3, and
      4, Pinehaven less and
      except that part of
      Pinehaven described as being
      in Senate District 27,
      Midway, Van Winkle
      1 and 2, Byram, Old
      Byram, Terry, Dry
      Grove, and Chappel
      Hill                                   42,996            +0.85%        49.71%
 31   MADISON COUNTY:
      Except Beats
      4 and 5, and
      Canton Precincts
      1 and 4
      YAZOO COUNTY:
      Except Beat 4 and
      Deasonville Precinct                   44,018            +3.25%        56.03%
 32   RANKIN COUNTY:                         43,933            +3.04%        28.12%     26.85%
 33   THE COUNTIES OF
      NEWTON and SCOTT                       40,352            -5.35%        30.30%     26.22%



*700
 34   LAUDERDALE COUNTY:
      The Precincts of
      Meridian 1A, 1B, 1C,
      2A, 2B, 3A, 3B, 3C,
      4A, 4B, 5A, 5C, 5D,
      5E, Ponta, Lockhart,
      East Marion, Marion,
      South Marion, Daleville,
      Lizelia, Andrews Chapel,
      Prospect, Covington,
      School Gap, Bailey,
      Obadiah, Shucktown,
      Nelliesburg, Pine
      Springs, Center Hill,
      Martin, Post, Collinsville,
      Schamberville,
      Meehan, Suquelena,
      South Nelliesburg,
      Wanita, Sageville,
      Valley, Pickard,
      Carmichael, Clarksdale,
      Jones Store,
      and West Lauderdale                    43,086             1.06%        18.67%       16.11%
 35   THE COUNTIES OF
      CLARKE, JASPER,
      and SMITH                              44,604             4.62%        35.19%       29.64%
 36   JONES COUNTY:
      Except the Precincts
      of Blackwell, Centerville,
      Pleasant Ridge,
      Sand Hill, Tuckers,
      County Barn, Crotts,
      Ellisville Courthouse,
      Ovett, Union, Moselle,
      Pendorf, Pine Grove,
      Rainey, South Jones,
      and Shelton                            41,713            -2.16%        27.68%       23.79%
 37   COVINGTON COUNTY:
      JEFFERSON DAVIS COUNTY:
      JONES COUNTY: The
      Precincts of Blackwell,
      Centerville, Pleasant
      Ridge, Sand Hill,
      Tuckers, County Barn,
      Crotts, Ellisville
      Courthouse, Ovett,
      Union, Moselle,
      Pendorf, Pine Grove,
      Rainey, South Jones,
      and Shelton                            41,582            -2.46%        32.17%       27.66%



*701
38       THE COUNTIES OF
         LAWRENCE and
         SIMPSON:
         COPIAH COUNTY:
         The Precincts of
         Crystal Springs East,
         Crystal Springs West
         (inside Crystal
         Springs), Crystal
         Springs South (inside
         Crystal Springs),
         Hazlehurst (outside
         Hazlehurst), Hazlehurst
         East (outside Hazlehurst),
         Georgetown, Union,
         Wesson, Stronghope, and
         Beauregard                          42,046            -1.37%        32.89%       28.27%
39       THE COUNTIES OF
         LAMAR and MARION:
         WALTHALL COUNTY:
         The Precincts of
         Dexter and Improve                  40,694            -4.54%        25.28%       21.82%
40       THE COUNTIES OF
         CLAIBORNE, FRANKLIN,
         and JEFFERSON:
         COPIAH COUNTY:
         Except the Precincts
         of Crystal Springs
         East, Crystal Springs
         West (inside Crystal
         Springs), Crystal Springs
         South (inside Crystal
         Springs), Hazlehurst
         East (outside Hazlehurst),
         Hazlehurst
         (outside Hazlehurst)                41,179            -3.41%        63.31%       57.39%
41       ADAMS COUNTY:
         WILKINSON COUNTY:
         The Precincts of
         Fort Adams, Cold
         Springs, Woodville
         4, Woodville 5,
         Woodville 2, and
         Woodville 1                         44,038             3.29%        52.12%       48.28%
42       LINCOLN COUNTY:
         PIKE COUNTY:
         Precincts 1/1, 1/2,
         3/11, 3/12, and
         4/18
         WALTHALL COUNTY:
         Except the Precincts
         of Dexter
         and Improve                         41,427            -2.82%        35.52%       30.01%



*702
43       AMITE COUNTY:
         PIKE COUNTY:
         Except Precincts
         1/1, 1/2, 3/11,
         3/12, and 4/18
         WILKINSON COUNTY:
         The Precincts of
         Longmires, Macedonia,
         Centreville 1, Coons
         Mill, Centreville 3                 44,530             4.44%        45.82%       39.34%
44       FOREST COUNTY: The
         Precincts of Thames,
         Dixie Pines, Central
         School, William
         Carey, Eaton
         School, Walthall
         School, Rowan High
         School, Lillie
         Burney School, Blair
         High School, Woodley
         School, Camp School,
         Hawkins Junior High
         School, East Bowie,
         Jones School, Davis
         School, Grace
         Christian School,
         West Side, and
         Pinecrest                           41,109            -3.57%        31.07%       25.95%
45       PERRY COUNTY:
         STONE COUNTY:
         FORREST COUNTY:
         The Precincts of
         Dixie, Glendale,
         Petal High, Petal-Leeville,
         Rawls
         Springs, Eatonville
         School, Macedonia,
         Sunrise, Petal-Harvey,
         Forrest
         County A.H.S.,
         McCallum, McLaurin,
         Brooklyn, Carnes,
         and Maxie
         HARRISON COUNTY:
         The Precincts of
         Riceville, Vidalia,
         Lizana, Advance,
         East Saucier, West
         Saucier, East Lyman,
         West Lyman, West
         Orange Grove, New
         Hope, Poplar Head,
         Peace, Stonewall,
         and White Plains                    41,694            +2.20%        15.18%       13.32%
46       THE COUNTIES OF
         GEORGE, GREENE,
         and WAYNE
         JACKSON COUNTY:
         The Precincts of
         Hurley, Wade, and
         Big Point                           42,208            -0.99%        21.66%       18.71%



*703
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.            Description                     Population        Variance      Pop.         VAP   
47      JACKSON COUNTY:
        The Precincts of
        Moss Point 2,
        Moss Point 3,
        Elder Street,
        St. Martin,
        Gulf Hills,
        Satellite,
        North Fountainbleu,
        North Gautier,
        Latimer, North
        Vancleave, South
        Vancleave, Larue,
        Carterville,
        Helena, East
        Escatawpa, West
        Escatawpa, Ocean
        Springs 1, 2, 3, 4,
        Ocean Springs East,
        and Orange Grove                     41,785            -1.98%        14.80%       12.89%
48      JACKSON COUNTY: The
        Precincts of Kreole,
        Moss Point 1, Jefferson
        Street, Eastside,
        Griffin Heights, Moss
        Point 4, South Fountainbleu,
        South Gautier,
        Firestation, Lake
        School, North
        Pascagoula, Pinecrest,
        Jackson
        Avenue, Eastlawn,
        Central Firestation,
        Court House, Ingalls
        Avenue, South
        Pascagoula, American
        Legion, 11 Street 1,
        11 Street 2, Country
        Club, and Bayou
        Cassotte 1, 2, 3, and
        4                                    41,636            -2.33%        18.54%       16.23%
49      HARRISON COUNTY: The
        Precincts of Biloxi
        1, 2, 3, 4, 5, 6, 7,
        7A, 8, D'Iberville,
        North Bay, Howard
        Creek, and Holly
        Hills                                42,941             +0.72%        14.65%       12.39%
50      HARRISON COUNTY: The
        Precincts of Gulfport
        1, 2, 4, 5, 6, 7, 8,
        9, 11, 12, and 15, Biloxi 9,
        10, 11, East Handsboro,
        West Handsboro, East
        Mississippi City, and
        West Mississippi City                42,317            -0.74%



*704
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP   
51      HARRISON COUNTY:
        The Precincts of
        Ladner, Pineville,
        DeLisle, Outside
        Long Beach, Green
        Acres, West North
        Gulfport, East North
        Gulfport, East Orange
        Grove, North Bel-Aire,
        South Bel-Aire, West
        Long Beach, East Long
        Beach, West Pass Christian,
        East Pass Christian,
        and Gulfport 3, 10,
        13, 14                               41,536            -2.57
52      THE COUNTIES OF
        HANCOCK and PEARL
        RIVER                                45,189            5.99%         16.73%       14.56%
                 THE MISSISSIPPI HOUSE OF REPRESENTATIVES
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.           Description                     Population        Variance      Pop.         VAP   
1      TISHOMINGO COUNTY:
       Except the Precincts
       of Belmont and Golden
       ALCORN COUNTY: The
       Precincts of Glen,
       Farmington, and East
       Corinth                               17,515            -3.61%        4.64%        3.98%
2      ALCORN COUNTY: That
       portion not contained
       in Districts 1 and 3                  17,273            -4.94%        15.27%       13.27%
3      ALCORN COUNTY; The
       Precincts of Rienzi,
       Biggersville, Bethel,
       Jacinto, and Union
       PRENTISS COUNTY:
       Beats 1, 2, and 5                     17,534            -3.50%        11.34%       9.10%
4      TIPPAH COUNTY:
       BENTON COUNTY: The
       Precincts of Hopewell,
       Fairgrounds, Canaan,
       Michigan City, and
       Lamar                                 18,982            +4.46%        23.98%       19.07%



*705
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.         Description                     Population        Variance      Pop.         Vap   
 5      MARSHALL COUNTY: The
        Precincts of West
        Holly Springs No. 1,
        North Holly Springs
        No. 1, Red Banks,
        North Holly Springs
        No. 2, Early Grove,
        Hudsonville, Slayden,
        Mt. Pleasant, Byhalia,
        Victoria, Cayce,
        Barton, South Holly
        Springs No. 4, Warsaw,
        Watson, Wallhill,
        Marianna, and
        Chulahoma                            18,535            +2.00%        67.31%       62.04%
 6      DESOTO COUNTY: The
        Precincts of Southaven
        West 2, Southaven West
        3, Southaven East,
        Horn Lake, Aldens,
        Plum Point, Mineral
        Wells, Olive Branch
        North, Olive Branch
        South, Miller, and
        Fairhaven                            17,881            -1.59%        20.05%       16.77%
 7      DESOTO COUNTY: The
        Precincts of Walls,
        Lake Cormorant, Days,
        Eudora, Nesbit West,
        Oak Grove, Hernando
        West, Love, Hernando
        East, Nesbit East,
        Pleasant Hill,
        Lewisburg West,
        Lewisburg East,
        Alpha]ba, Cockrum,
        and Ingrams Mill                     18,004            -0.91%        50.12%       43.76%
 8      TATE COUNTY:                         18,544            +2.05%        47.23%       38.90%
 9      TUNICA COUNTY:
        PANOLA COUNTY: The
        Precincts of Crenshaw,
        Longtown, and Pleasant
        Grove, constituting
        all of Beat 2
        QUITMAN COUNTY: The
        Precincts of Sledge
        and Darling, constituting
        all of Beat 1                        18,188            +0.09%        69.46%       62.68%
10      PANOLA COUNTY:
        Beats 1, 4, and 5                    18,701            +2.91%        50.06%       43.52%



*706
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP   
11     PANOLA COUNTY: The
       Precincts of Courtland,
       East Crowder, South
       Curtis, East Pope,
       West Pope, and Tocawa,
       constituting all of
       Beat 3
       QUITMAN COUNTY:
       All Precincts in
       Beats 2, 3, 4, and 5                  17,682            -2.69%        53.67%       45.90%
12     LAFAYETTE COUNTY: The
       Precincts of Oxford 4,
       Burgess, Taylor, Orwood,
       Shackleford, Higgenbotham,
       Airport Grocery, Oxford 5,
       Oxford 1, Oxford 3, and
       Oxford 2                              18,673            +2.76%        24.09%       18.00%
13     BENTON COUNTY: The
       Precincts of Hickory
       Flat, Ashland, Harris
       Mill, Winborn, Floyd,
       and Shawnee
       MARSHALL COUNTY: The
       Precincts of South
       Holly Springs No. 5,
       Lake Estates, Waterford,
       Potts Camp, Bethlehem,
       Cornerville, and Laws
       Hill
       LAFAYETTE COUNTY: The
       Precincts of Free
       Springs, Cambridge,
       College Hill, Abbeville,
       Paris, Mullins, Springs
       Hill, Tula, Delay, North
       Tula, Pine Bluff, Denmark,
       Lafayette Springs,
       Philadelphia, and Yocona
       YALOBUSHA COUNTY: The
       Precincts of North East,
       South East, and North
       West                                  18,849            +3.73%        37.43%       30.81%
14     UNION COUNTY: Except
       the Precincts of Pinedale
       and West Union                        17,843            -1.80%        16.49%       14.04%
15     PONTOTOC COUNTY:
       UNION COUNTY: The
       Precincts of Pinedale
       and West Union                        18,616            +2.44%        16.64%       13.71%
16     LEE COUNTY: Beat 4;
       The Precincts of
       Bissell, Brewer,
       Shannon, Richmond,
       Plantersville,
       Tupelo 5, East
       Heights South,
       Petersburg, and
       Kedron                                17,417            -4.14%        22.82%       20.02%



*707
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP   
17     LEE COUNTY: Beat 2;
       The Precincts of
       Belden, Eggville,
       Gilvo, Mooreville,
       Auburn, East Heights
       North, and Tupelo 3                   18,134            -0.20%        13.50%       12.18%
18     PRENTISS COUNTY:
       Beats 3 and 4
       LEE COUNTY:
       Beat 1                                17,421            -4.12%        20.85%       17.52%
19     ITAWAMBA COUNTY:
       TISHOMINGO COUNTY:
       The Precincts of
       Belmont and Golden                    18,894            +3.97%        5.16%        4.88%
20     MONROE COUNTY:
       The Precincts lying
       East of the Tombigbee
       River less the Precinct
       of Becker                             17,533            -3.51%        17.00%       14.00%
21     LEE COUNTY: The
       Precinct of Nettleton
       MONROE COUNTY:
       The Precincts lying
       West of the Tombigbee
       River plus the Precinct
       of Becker                             17,569            -3.31%        43.00%       38.00%
22     CHICKASAW COUNTY:
       CALHOUN COUNTY: The
       Precincts of Wardwell,
       Bentley, Sabougla,
       Denton, Slate Springs,
       Pleasant Hill and
       Derma No. 4                           18,896            +3.98%        35.29%       29.71%
23     YALOBUSHA COUNTY:
       Beats 1 and 5; The
       Precincts of Boat
       Landing, Pine Valley,
       West, and Leggo
       CALHOUN COUNTY:
       Beats 1, 2, and 3;
       The Precincts of
       West Vardaman, East
       Vardaman, Loyd, New
       Liberty, Calhoun City
       No. 4, and Derma No. 5                18,917            +4.10%        29.46%       23.38%



*708
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP   
24     GRENADA COUNTY: The
       Precincts of Holcomb,
       Oxberry, Pea Ridge,
       Hardy, Geeslin Corner,
       Precinct One, Precinct
       Four, Precinct Five,
       Precinct Six, Tie Plant,
       and Elliott
       YALOBUSHA COUNTY; The
       Precincts of Oakland,
       Tillatoba, and
       Scobey                                18,307            +0.74%        46.12%       39.52%
25     MONTGOMERY COUNTY:
       ATTALA COUNTY:
       Beat 2,
       GRENADA COUNTY:
       The Precincts of
       Providence, Gore
       Springs, Mt. Nebo,
       Spears, Kirkman,
       and Futheyville                       18,089            -0.45%        41.96%       35.50%
26     COAHOMA COUNTY:
       The Precincts of
       Clarksdale No. 3,
       Clarksdale No. 4,
       Lyon, Jonestown,
       Mattson, and
       Cagles Crossing                       17,794            -2.07%        74.79%       68.98%
27     COAHOMA COUNTY:
       The Precincts of
       Friars Point, Lula,
       Clarksdale No. 1,
       Clarksdale No. 2,
       Clarksdale No. 5,
       and Coahoma                           18,442            +1.49%        51.06%       46.02%
28     COAHOMA COUNTY:
       The Precincts of
       Roundaway, Farrell,
       Bobo, Sherard, and
       Rena Lara
       BOLIVAR COUNTY:
       The Precincts of
       Duncan-Alligator,
       Shelby, Mount
       Bayou, Merigold
       (that portion east
       of a line beginning
       at the southeast
       corner of Section
       1, Township 24 North,
       Range 6 West, south
       to southeast corner
       of Section 24, west along
       section line to southwest
       corner of Section 24,
       south on section line
       to southwest corner of
       Section 25), and North
       Cleveland                             17,961            -1.15%        69.58%       62.16%



*709
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
 29      BOLIVAR COUNTY: The
         Precincts of West
         Cleveland, West
         Central Cleveland,
         East Central Cleveland,
         Boyle, Merigold (that
         portion west of a line
         beginning at the southeast
         corner of Section
         1, Township 24 North,
         Range 6 West, south
         to southeast corner
         of Section 24, west
         along section line
         to southwest corner
         of Section 24, south
         on section line to
         southwest corner of
         Section 25), and
         East Cleveland                      18,061            -0.60%        49.39%       40.75%
 30      BOLIVAR COUNTY:
         The Precincts of
         Gunnison, Rosedale,
         Pace, Benoit, Longshot,
         Scott, Stringtown,
         Shaw and Skene
         SUNFLOWER COUNTY:
         Fairview Hale Precinct              18,017            -0.84%        69.15%       61.73%
 31      SUNFLOWER COUNTY:
         Beats 4 & 5; and
         the Precinct of
         Sunflower                           17,952            -1.20%        62.12%       54.21%
 32      SUNFLOWER COUNTY:
         The Precincts of
         Indianola No. 1,
         Indianola No. 2,
         Indianola No. 3,
         Inverness, and
         Moorhead                            18,676            +2.77%        63.47%       55.86%
 33      TALLAHATCHIE COUNTY:
         All Except Philipp
         precinct                            18,102            -0.37%        59.75%       51.47%
 34      LEFLORE COUNTY:
         The precincts of
         North Greenwood,
         West Greenwood,
         Southwest Greenwood,
         Schlater, North Itta
         Bena, and South Itta
         Bena                                17,919            -1.38%        37.47%       31.93%



*710
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
 35      LEFLORE COUNTY:
         The Precincts of
         Central Greenwood,
         East Greenwood,
         South Greenwood,
         Southeast Greenwood,
         Rising Sun,
         Sidon, Morgan City,
         and Swifttown                       18,142            -0.15%        75.77%       71.72%
 36      CARROLL COUNTY:
         TALLAHATCHIE COUNTY:
         The Precinct of Phillip
         HOLMES COUNTY:
         The Precinct of West
         LEFLORE COUNTY:
         The Precincts of Minter
         City, Money, and
         Northeast Greenwood                 17,923            -1.36%        58.95%       50.54%
 37      The Counties of
         CHOCTAW and WEBSTER                 18,487            +1.73%        24.98%       19.94%
 38      CLAY COUNTY                         18,840            +3.68%        49.39%       43.75%
 39      OKTIBBEHA COUNTY:
         The Precincts of Maben,
         Sturgis, Bradley, Double
         Springs, Self Creek, Adaton,
         Northwest Starkville,
         Southwest Starkville,
         North Longview, South Longview,
         Southeast Starkville,
         and that portion of Northeast
         Starkville bounded by
         a line described as follows:
         beginning at a point where
         the Northeast Starkville
         precinct line intersects
         the eastern boundary of
         ED 7, thence northerly
         along said boundary to its
         intersection with U. S. Highway
         82, thence easterly along
         said highway to its intersection
         with the eastern boundary
         of the Northeast Starkville
         precinct, thence northerly,
         westerly, southerly, and
         easterly along said precinct
         boundary to its intersection
         with the eastern boundary of
         ED 7, the point of beginning
                                             18,552            +2.09%        28.65%       23.47%



*711
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
 40      NOXUBEE COUNTY:
         LOWNDES COUNTY:
         The Precinct of
         Crawford
         OKTIBBEHA COUNTY:
         The Precincts of
         Sessums, Oktoc and
         Craig Springs                       18,862            +3.80%        70.33%       63.68%
 41      LOWNDES COUNTY:
         The Precincts of
         Caledonia, Air
         Base, Rural Hill,
         Caldwell School,
         Sale School, Lee
         High School,
         Stokes Beard (that
         portion outside the
         city corporation
         limits) and Brandon
         School (that portion
         north of the Columbus
         and Greenville Railway).            17,983            -1.03%        10.19%       8.86%
 42      LOWNDES COUNTY:
         The Precincts of
         New Hope, Fairview
         School, Coleman
         Elementary School,
         Stokes Beard (that
         portion within the
         city corporation
         limits), Hunt School
         and Franklin School                 18,765            +3.26%        45.22%       40.30%
 43      LOWNDES COUNTY: The
         Precincts of Carrier
         Lodge, Mitchell Memorial
         School, West Lowndes,
         Artesia, Mayhew, that portion
         of Brandon School
         south of the Columbus and
         Greenville Railway
         OKTIBBEHA COUNTY: The
         Precincts of Hickory Grove,
         Bell School House, Osborn,
         and Northeast Starkville,
         except for that portion
         bounded by a line described
         as follows: beginning at a
         point where the Northeast
         Starkville precinct line
         intersects the eastern boundary
         of ED 7, thence northerly
         along said boundary to its



*712
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
         intersection with U. S. Highway
         82, thence easterly along said
         highway to its intersection
         with the eastern boundary of
         the Northeast Starkville precinct,
         thence northerly, westerly,
         southerly and easterly
         along said precinct boundary to
         its intersection with the eastern
         boundary of ED 7, the point of
         beginning                           18,578            +2.23%        36.25%       27.34%
 44      KEMPER COUNTY:
         LAUDERDALE COUNTY:
         The Precincts of Meehan,
         Sageville, South
         Nelliesburg, Valley,
         Obadiah, Shucktown,
         Pine Springs, Nelliesburg,
         School Gap, Post,
         Collinsville, Suqualena,
         Schamberville, Martin,
         Center Hill, West Lauderdale,
         Daleville, Lizelia,
         Andrews Chapel, Bailey,
         Prospect, and Covington.            18,849            +3.73%        39.33%       32.98%
 45      WINSTON COUNTY                      18,406            +1.29%        39.10%       33.23%
 46      NESHOBA COUNTY:
         Except the Precincts
         of New Woodland,
         Zephyr Hill and
         New Coldwater.                      19,034            +4.74%        20.73%       16.90%
 47      NESHOBA COUNTY:
         The Precincts of
         New Woodland, Zephyr
         Hill and New Coldwater
         LEAKE COUNTY                        18,853            +3.75%        33.11%       28.65%
 48      ATTALA COUNTY:
         Beats 1, 3, 4, and
         5                                   18,002            -0.93%        41.36%       35.12%
 49      HOLMES COUNTY:
         The Precincts of
         Cruger, Thornton,
         Lexington 4, Lexington
         1, Durant, Goodman,
         Pickens, Ebenezer,
         and Coxburg                         18,510            +1.86%        66.87%       59.49%



*713
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
 50      HUMPHREYS COUNTY:
         HOLMES COUNTY: The
         Precinct of Tchula                  17,971            -1.10%        66.90%       60.23%
 51      WASHINGTON COUNTY:
         The Precincts of
         1-1, 2-2, and 5-5                   17,617            -3.04%        73.36%       68.35%
 52      WASHINGTON COUNTY:
         The Precincts of 3-4,
         4-1, 5-4, and that
         portion of 3-3 bounded
         by a line described as
         follows: Beginning at
         the intersection of Hinds
         Street and Magnolia Street,
         thence southerly along Hinds
         Street to West Union Street,
         to North Poplar Street, to
         Alexander Street East, to
         Shelby Street North, to
         Main Street, thence along
         Main Street and Main Street
         extended to its intersection
         with the western boundary
         of precinct 3-3, thence
         northerly and easterly along
         said boundary to the point
         of beginning.                       17,810            -1.98%        37.55%       33.38%
 53      WASHINGTON COUNTY: The
         Precincts of 5-1, 5-2, 5-3,
         2-4, 4-2, 4-3, and that portion
         of 2-1 not contained in
         District 54.
                                             19,055            +4.86%        62.20%       55.63%
 54      WASHINGTON COUNTY:
         The Precincts of 1-2,
         3-1, 3-2, 1-4, 2-3,
         that portion of 2-1
         described as follows:
         beginning at the intersection
         of State Highway
         1 with Reed Road, thence
         southerly along State
         Highway 1 to its intersection
         with Barbara
         Street, thence generally
         westward along Barbara
         Street and Barbara Street
         extended for about 2075
         feet, thence generally
         southerly along a line
         parallel to Irby Street



*714
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
         extended for about 900
         feet to the extension
         of Pauline Street, and
         thence generally westward
         along Pauline Street extended
         for about 1200 feet
         to Canal Street which is
         the westerly boundary of
         precinct 2-1, thence northerly
         and then easterly
         along the boundary of
         said precinct to the point
         of beginning; and 1-3 and
         that portion of 3-3 not
         contained in District 52
         SHARKEY COUNTY: Beat 5
                                             17,901            -1.48%        46.89%       40.14%
 55      ISSAQUENA COUNTY:
         SHARKEY COUNTY:
         Precincts in Beats
         1, 2, 3, & 4
         WARREN COUNTY: The
         Precincts of Oak
         Ridge, Redwood, Cedar
         Grove, Kings, and
         Culkin                              17,978            -1.06%        50.56%       44.64%
 56      WARREN COUNTY: The
         Precincts of American
         Legion, Central Fire
         Station, St. Aloysius,
         Auditorium, Walters &
         Brunswick                           18,745            +3.15%        60.99%       56.22%
 57      WARREN COUNTY: The
         Precincts of No. 7
         Fire Station, Jett,
         Jonestown, Yokena,
         Redbone, Goodrum,
         Tingle, Bovina,
         and Beechwood                       18,130            -0.22%        21.57%       20.17%
 58      YAZOO COUNTY: The
         Precincts of Valley,
         Benton, Free Run,
         West Midway, Lake
         City, South City
         Hall, Robinette,
         Center Ridge, North
         City Hall, West Courthouse,
         East Courthouse,
         East Lintonia, West
         Lintonia, Carter, Eden
         and Zion.                           19,011            +4.62%        49.40%       44.95%



*715
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
 59      MADISON COUNTY:
         Beats 4 and 5; The
         Precincts of Canton
         1, Canton 2, Canton
         3, Canton 4, Canton
         5, and that portion
         of Canton 6 east of
         Highway I-55                       18,977            +4.43%        66.67%       59.93%
 60      MADISON COUNTY:
         Beat 3; The Precincts
         of Canton 6 (that portion
         west of Highway
         I-55), Smith School,
         and Flora
         YAZOO COUNTY: The
         Precincts of Dover,
         East Bentonia, West
         Bentonia, Fugates,
         Deasonville, Harttown,
         East Midway, Mechanicsburg,
         Phoenix, Sartartia,
         Enola, Fairview and Holly
         Bluff                               19,053            +4.85%        58.16%       52.57%
 61      RANKIN COUNTY: The
         Precincts of North
         Pelahatchie, Leesburg,
         Pisgah, Fannin, Oakdale,
         Holbrook, Skyway Hills,
         North McLaurin, Patton
         Place, Flowood, West
         Pearson, Henry Grady,
         Castlewoods, Reservoir,
         South McLaurin, South
         Pelahatchie, Shiloh,
         Crossroads, North Pearson
         and Crossgates                      17,460            -3.91         22.20%       20.00%
 62      RANKIN COUNTY:
         The Precincts of
         Antioch, Mayton,
         Puckett, County
         Line, Cato, Johns,
         Dobson, Dry Creek,
         West Brandon, East
         Brandon, North Brandon,
         Whitfield, Spring
         Hill, Shoto, West
         Pearl, Pearl, Cunningham
         Heights & South
         Pearson                             17,368            -4.42         37.00%       34.00%



*716
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
 63      COPIAH COUNTY: The
         Precincts of Crystal
         Springs East, Carpenter,
         and Crystal Springs
         West;
         RANKIN COUNTY: The
         Precincts of Star,
         Monterey, East Steens
         Creek, North Plain,
         South Plain, Cleary,
         West Steens Creek,
         Clear Branch, and Mt.
         Creek
         SIMPSON COUNTY: The
         Precincts of Pearl,
         Fork Church, & Harrisville.         17,447            -3.98%        33.20%       28.73%
                                    HOUSE DISTRICTS
                                    CASE # 3830 (A)
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.          Description                     Population        Variance      Pop.         VAP    
 64      HINDS COUNTY:
         Precincts 41, 44,
         45, 78, 79, 80, 81,
         82, 83, and Cynthia                 17,807            -2.00%        9.05%        7.73%
 65      HINDS COUNTY:
         Precincts 13, 35, 36,
         37, 38, 39, 40, 42,
         43, and that portion
         of precinct 17 not in
         District 66, and that
         part of Precinct 16
         north of Ridgeway
         Street                              17,473            -3.84%        15.24%       12.51%
 66      HINDS COUNTY:
         Precincts 5, 6, 8, 9, 14,
         15, 16, less and except
         that part of 16 north of
         Ridgeway Street, that
         portion of precinct 17
         described as follows:
         beginning at the intersection
         of State Street
         and Ridgeway Street,
         proceeding north on
         State Street to Council
         Circle, thence east and
         south along Council Circle
         to Mohawk Avenue, proceeding
         east on Mohawk to Sherwood
         Drive, thence generally
         southeasterly along Sherwood
         Drive to Hawthorne Drive,



*717
                                                                             Percent      Percent
Dist                                                           Percent       Black        Black
 No.               Description               Population        Variance      Pop.         VAP   
          thence south on Hawthorne
          Drive to the boundary of
          precinct 17, thence generally
          westerly along the southern
          boundary of the precinct to
          the point of beginning, precincts
          32, 33, and 34                     17,663            -2.79%        3.68%        2.72%
67        HINDS COUNTY: Precincts
          21, 22, 23, 27 percinct
          28 north of Ridgeway,
          precincts 29, 30, and 61
          and that part of 83 west
          of the Illinois Central
          Gulf Railroad and east
          of the Western boundary
          of old precinct 27                 17,521            -3.57%        78.09%       71.87%
68        HINDS COUNTY: Precincts
          11, 12, 20, that portion
          of precinct 28 south of
          Ridgeway, precincts 31,
          55, and 56                         17,270            -4.95%        80.89%       74.53%
69        HINDS COUNTY: Precincts
          51, 53, 54, 57, 58, 63,
          64, less and except that
          part of 64 south of
          Highway 80, that portion
          of precinct 52 west of
          Prentiss, and precinct 66          17,997            -0.95%        74.36%       69.70%
70        HINDS COUNTY: Precincts 1,
          2, 4, 10, 18, 19, 50, and
          that portion of precinct 52
          east of Prentiss                   18,761            +3.24%        75.30%       68.78%
71        HINDS COUNTY: Precincts
          47, 71, 72, 73, 75, 76,
          77 and that part of 97 North
          of McDowell Road and that
          part of 64 south of Raymond
          Road                               18,280            +0.59%        9.22%        7.98%
72        HINDS COUNTY: Precincts
          24, 25, 26, 59, 60, 62,
          67, 68, 69, 70 and that
          part of 64 between Raymond
          Road and U.S. Highway 80           17,996            -0.96%        5.83%        4.93%
73        HINDS COUNTY: The Precincts
          of Pocahontas, Tinnin,
          Brownsville, Bolton, Edwards,
          Raymond No. 1, Raymond No. 2,
          Learned, Cayuga, Utica No. 1,
          Utica No. 2, Chapel Hill           18,406            +1.29%        66.79%       59.02%
74        HINDS COUNTY: The Precincts
          of Pinehaven, Clinton Nos. 1,
          2, 3, and 4, and Jackson
          Precincts 85, 86, 87, and 88       17,708            -2.54%        32.17%       26.19%



*718
                                                                             Percent      Percent
Dist                                                           Percent       Black        Black
 No.               Description               Population        Variance      Pop.         VAP   
75        HINDS COUNTY: The Precincts
          of Springridge, Byram, Dry
          Grove, Terry, Old Byram, and
          Jackson Precincts 89 through
          97, and 74                         18,091            -0.44%        17.93%       15.25%
76        SCOTT COUNTY: Except
          the Precincts of High
          Hill, Lake, Usry, Salem,
          Langs Mill, and Northeast
          Forest                             17,412            -4.17%        34.01%       30.14%
77        COPIAH COUNTY: Except
          the Precincts of Crystal
          Springs East, Crystal
          Springs West, and
          Carpenter                          18,588            +2.29%        50.96%       44.18%
78        SIMPSON COUNTY: Except
          the Precincts of Pearl,
          Fork Church and Harrisville        17,766            -2.22%        30.83%       26.34%
79        NEWTON COUNTY: Except
          the Precincts of Hazel
          and Lawrence                       17,533            -3.51%        26.72%       22.68%
80        SMITH COUNTY:
          SCOTT COUNTY: The
          Precincts of High Hill,
          Lake, Usry, Salem, Langs
          Mill, and Northeast
          Forest                             17,518            -3.59%        22.94%       18.42%
81        JASPER COUNTY:
          NEWTON COUNTY: The
          Precincts of Hazel and
          Lawrence                           17,444            -4.00%        45.38%       38.92%
82        JONES COUNTY: The
          Precincts of Stone Deavours
          School, City Barn,
          Sandy Gavin School, Oak
          Park School, Ovett, Crotts,
          Tuckers, Glade, Northeast
          School, Myrick, Erata,
          Sandersville School, and
          Courthouse                         18,005            -0.91%        33.53%       29.47%



*719
                                                                             Percent      Percent
Dist                                                           Percent       Black        Black
 No.               Description               Population        Variance      Pop.         VAP   
83        LAUDERDALE COUNTY:
          The Precincts of
          Meridian 1A, 1B,
          2B, 5E, South Gap,
          East Gap, Russell,
          Kewanee, Toomsuba,
          Dalewood, East Lauderdale,
          Lockhart, East
          Marion, Lauderdale,
          Ponta, Alamucha, Vimville,
          Marion, Odom,
          Bonita, Chapman, Long
          Creek, South Marion,
          and that area outside
          the city of Meridian
          South of the South
          Marion precinct and
          west of Highway 45                 18,496            +1.78%        20.75%       16.85%
84        LAUDERDALE COUNTY:
          The Precincts of
          Meridian 2C, 4C, 4D,
          5A, and 5B                         18,485            +1.72%        58.45%       51.41%
85        LAUDERDALE COUNTY:
          The Precincts of
          Meridian 1C, 2A, 3A,
          3B, 3C, 4A, 4B, and
          5C                                 18,596            +2.33%        18.54%       16.50%
86        CLARKE COUNTY:
          LAUDERDALE COUNTY:
          The Precincts of Whynot,
          Causeyville, Center
          Grove, Zero, Pickard,
          Carmichael, Clarksdale,
          Jones Store, and Wanita
                                             17,943            -1.25%        34.15%       29.49%
87        CLAIBORNE COUNTY:
          JEFFERSON COUNTY: Beats
          2, 3, 4, and 5                     18,442            +1.49%        75.77%       71.55%
88        JONES COUNTY: The
          Precincts of Mason
          School, 26th Street
          Fire Station, Anthony's
          Florist, Nora Davis,
          Harper Transfer, Sharon,
          Shady Grove, Matthews,
          West Jones School,
          Calhoun, Gitano, Soso,
          Bruce, Centerville,
          Hebron, Pleasant Ridge,
          and Blackwell.                     18,433            +1.44%        29.85%       25.69%



*720
                                                                             Percent      Percent
Dist                                                           Percent       Black        Black
 No.               Description               Population        Variance      Pop.         VAP   
89        WAYNE COUNTY:
          JONES COUNTY: The
          Precincts of Rustin
          and Sandersville                   18,530            +1.97%        31.83%       27.44%
90        JONES COUNTY: The
          Precincts of Lamar
          School, Prentiss
          School, Maddox School,
          Fairgrounds, Pendorf,
          Sandhill, Rainey, Pine
          Grove, County Barn,
          Union, Moselle, Shelton,
          Ellisville No. 1, and
          Ellisville No. 2                   18,039            -0.72%        10.19%       9.34%
91        COVINGTON COUNTY:
          JEFFERSON DAVIS COUNTY:
          Beats 2 and 3, and Clem
          precinct                           19,078            +4.99%        36.91%       31.46%
92        LAWRENCE COUNTY:
          JEFFERSON DAVIS COUNTY:
          Beats 1, 4 (less Clem
          precinct), and 5.                  18,997            +4.54%        40.00%       35.43%
93        LINCOLN COUNTY:
          Beat 2; The Precincts
          of Fair River, Brookhaven
          High School,
          Courthouse, Ole Brook,
          Southeast Brookhaven,
          Halbert Heights, City
          Hall, Zetus, Loyd Star,
          and Northwest Brookhaven           18,748            +3.17%        33.93%       29.24%
94        LINCOLN COUNTY: The
          Precincts of Johnson,
          Arlington, Johnson
          Grove, Ruth, Norfield,
          Bogue Chitto, Enterprise,
          East Lincoln, and McClendon
          PIKE COUNTY: The Precincts
          of 4/18, 4/17,
          3/16, 3/13, 3/12, 3/11,
          4/19, 5/27, 5/26, 1/1,
          1/2, and 1/3                       18,219            +0.26%        39.84%       33.93%



*721
                                                                             Percent      Percent
Dist                                                           Percent       Black        Black
 No.               Description               Population        Variance      Pop.         VAP   
95        ADAMS COUNTY: The
          Precincts in Beat 4,
          and Carpenter No. 1
          in Beat 2; Concord
          and Somerset in Beat
          3; and Anchorage in
          Beat 5                             17,482            -3.79%        69.40%       66.45%
96        ADAMS COUNTY: The
          Precincts of Courthouse,
          By-Pass Fire Station,
          and Bellemont in Beat 1;
          Duncan Park, Beau Pre
          and Kingston in Beat 2;
          Palestine and Liberty
          Park in Beat 3; Morgantown,
          Oakland, and Washington
          in Beat 5.                         18,332            +0.88%        25.79%       22.59%
97        FRANKLIN COUNTY:
          JEFFERSON COUNTY: Beat 1
          LINCOLN COUNTY: The Precincts
          of Vaughn, Caseyville,
          Old Red Star, and West
          Lincoln
          AMITE COUNTY: Beat 3, and
          the Precincts of New Zion,
          Zion Hill, South Gloster,
          Smithdale, Liberty, and
          Tangipahoa                         18,751            +3.19%        41.67%       34.99%
98        WILKINSON COUNTY:
          AMITE COUNTY: The
          Precincts of East
          Liberty, South Liberty,
          Graves, Walls,
          Riceville, Tickfaw,
          Ariel, Berwick, East
          Centreville, Street,
          and East Fork
          ADAMS COUNTY: Cloverdale
          Precinct                           18,742            +3.14%        63.49%       57.66%
99        PIKE COUNTY: The
          Precincts of 2/8,
          5/25, 2/9, 2/7, 4/20,
          3/14, 4/21, 3/15, 1/5,
          5/22, 1/4, 5/23, 2/6,
          2/10, and 5/24                     18,785            +3.37%        40.56%       34.98%



*722
                                                                             Percent      Percent
Dist                                                           Percent       Black        Black
 No.               Description               Population        Variance      Pop.         VAP   
100       WALTHALL COUNTY:
          MARION COUNTY: The
          Precincts of Sandy
          Hook, Union, Hub, Pine
          Burr, Balls Mill, Pittman,
          and Kokomo                         17,583            -3.24%        40.28%       34.25%
101       MARION COUNTY: Beats
          1, 2, and 3, and the
          Precincts of East
          Columbia, South Columbia,
          and Courthouse                     17,788            -2.10%        28.71%       24.66%
102       LAMAR COUNTY:
          FORREST COUNTY: The
          Precincts of Brooklyn,
          Carnes, Maxie, and
          Rawls Springs                      17,448            -3.97%        12.20%       10.58%
103       FORREST COUNTY: The
          Precincts of Woodley
          School, Blair High
          School, Grace Christian
          School, Hawkins Junior
          High (west of Main
          Street), Pinecrest,
          Westside, and Thames
          School                             18,853            +3.75%        1.54%        1.48%
104       FORREST COUNTY: The
          Precincts of Hawkins
          Junior High School
          (that portion east of
          Main Street), Jones
          School, East Bowie,
          Walthall School, Eaton
          School, Rowan High School,
          Lillie Burney School,
          William Carey, Dixie Pine,
          and Camp School
                                             18,623            +2.48%        58.53%       52.28%



*723
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.       Description                        Population        Variance      Pop.         VAP    
105    FORREST COUNTY: The
       Precincts of Eatonville,
       Glendale, Petal-Leeville,
       Macedonia, Petal High
       School, Petal-Harvey
       School, Sunrise, McCallum,
       McLaurin, Forrest County
       Agricultural High School,
       Dixie, Central School, and
       Davis School
                                               18,134          -0.20%        15.66%       14.07%
106    GREENE COUNTY:
       PERRY COUNTY:                           17,610          -3.08%        24.21%       21.19%
107    STONE COUNTY: The
       Precincts of Elarbee,
       Thomas Price, Red Creek,
       South Central Wiggins,
       Perkinston, and McHenry;
       HARRISON COUNTY: The Precincts
       of Ladner, Lizana,
       Vidalia, West Lyman, Riceville,
       Advance, and West
       Saucier;
       PEARL RIVER COUNTY: The
       Precincts of Hillsdale, Byrd
       Line, Hickory Grove, Caesar,
       Salem, Henleyfield, Gum Pond,
       Wolf River, Poplarville East,
       Oak Hill, White Sand, Buck
       Branch, Poplarville West,
       Progress, Silver Run, Savannah,
       Derby, Ford's Creek, McNeill,
       and Steep Hollow
                                               17,596          -3.16%        14.32%       12.32%
108    GEORGE COUNTY:
       STONE COUNTY: The
       Precincts of Bond,
       Central Wiggins, East
       Central Wiggins, Tuxechena,
       Flint Creek,
       Wisdom, and Pleasant
       Hill                                    17,363          -4.44%        13.23%       10.92%



*724
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.       Description                        Population        Variance      Pop.         VAP    
109    PEARL RIVER COUNTY:
       The Precincts of Mill
       Creek, Pine Grove,
       Picayune 4, Nicholson,
       Picayune 5, Carriere,
       Picayune 3, Picayune 2,
       Picayune 1, and Ozona                   17,362          -4.45%        22.01%       19.76%
110    JACKSON COUNTY: The
       Precincts of Wade, Hurley,
       Big Point, Orange Grove,
       Helena, East Escatawpa,
       West Escatawpa, Bayou
       Casotte No. 4, Bayou
       Casotte No. 3, and
       Jefferson Street                        18,424          +1.39%        7.69%        6.63%
111    JACKSON COUNTY: The
       Precincts of Griffin
       Heights, Eastside,
       Moss Point No. 1,
       Moss Point No. 2,
       Moss Point No. 3,
       Moss Point No. 4,
       Elder Street, and
       Kreole.                                 18,254          +0.45%        41.81%       36.76%
112    JACKSON COUNTY: The
       Precincts of Bayou
       Casotte No. 1, Bayou
       Casotte No. 2, Pinecrest,
       Country Club,
       Jackson Avenue, Eastlawn,
       Central, North
       Pascagoula, Ingalls
       Avenue, American Legion,
       South Pascagoula, 11th
       Street No. 1, and 11th
       Street No. 2                            17,772          -2.19%        14.26%       13.03%



*725
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.       Description                        Population        Variance      Pop.         VAP    
113    JACKSON COUNTY: The
       Precincts of North Gautier,
       Courthouse, Fire
       Station, Lake School,
       Carterville, Larue,
       North Vancleave, South
       Vancleave, Latimer,
       St. Martin, and South
       Gautier;
       HARRISON COUNTY: The
       Precinct of D'Iberville
                                               18,530          +1.97%        9.13%        7.94%
114    JACKSON COUNTY: The
       Precincts of South
       Fountainbleau, Ocean
       Springs No. 1, Ocean
       Springs No. 2, Ocean
       Springs No. 3, Ocean
       Springs No. 4, Ocean
       Springs East, Gulf
       Hills, Satellite, and
       North Fountainbleau                     17,422          -4.12%        5.63%        5.07%
115    HARRISON COUNTY: The
       Precincts of Biloxi 1,
       Biloxi 2, Biloxi 3,
       Biloxi 4, Biloxi 5,
       Biloxi 6, and Biloxi 7
                                               18,735          +3.10%        28.92%       24.42%
116    HARRISON COUNTY:
       The Precincts of
       North Bay, Holly Hills,
       Biloxi 7A, and that portion
       of Biloxi 8 not located
       in District 117.                        18,291          +0.66%        4.42%        4.97%
117    HARRISON COUNTY:
       The Precincts of Biloxi
       9, Biloxi 10, Biloxi 11,
       and that portion of
       East Handsboro (south
       of Pass Christian Road),
       and that portion of
       Biloxi 8 west of Keesler
       Air Force Base and west
       of St. Charles Avenue.                  18,646          +2.61%        3.40%        3.55%



*726
                                                                             Percent      Percent
Dist.                                                          Percent       Black        Black
No.       Description                        Population        Variance      Pop.         VAP    
118    HARRISON COUNTY:
       The Precincts of West
       Handsboro, East Mississippi
       City, West Mississippi
       City, Gulfport 6, Gulfport
       7, Gulfport 11, Gulfport
       12, Gulfport 15, and
       part of East Handsboro
       (north of Pass Christian
       Road).                                  18,499          +1.80%        9.83%        8.32%
119    HARRISON COUNTY:
       The Precincts of
       West North Gulfport,
       East North Gulfport,
       Gulfport 3, Gulfport
       4, Gulfport 5, Gulfport
       8, Gulfport 9,
       and Gulfport 13                         18,224          +0.29%        47.57%       39.65%
120    HARRISON COUNTY:
       The Precincts of
       Gulfport 1, Gulfport
       2, Gulfport 10, Gulfport
       14, East Long
       Beach, West Long Beach,
       East Pass Christian,
       and West Pass Christian
                                               18,091          -0.44%        20.43%       17.83%
121    HARRISON COUNTY:
       The Precincts of
       White Plains, Howard
       Creek, Stonewall,
       Peace, Poplar Head,
       East Lyman, East
       Saucier, New Hope,
       Outside Long Beach,
       Green Acres, West
       Orange Grove, Pineville,
       DeLisle, East
       Orange, South Bel-Aire
       and North Bel-Aire.                     17,710          -2.53%        8.23%        7.10%
122    HANCOCK COUNTY                          17,387          -4.31%        14.18%       12.34%

*727 IT IS ORDERED, ADJUDGED, and DECREED that the within and foregoing is the final judgment of this Court as to the geographical descriptions of the various legislative districts therein described.
IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the Court retains jurisdiction of this case for the limited purpose of appropriately disposing of such ancillary matters, not going to the merits of the case, as costs, attorneys fees, appropriate action as to those precincts which have been divided by this Order, and the like.
Our purpose is to enter a final judgment on the merits in this legislation in order that any party wishing to do so may promptly appeal to the Supreme Court of the United States as per its most recent Order in this case.
It being made known to the Court that the Counties of DeSoto, Panola and Yazoo have recently been redistricted in compliance with the one man one vote rule, the Court retains jurisdiction for the purpose of making any necessary amendment to this Judgment within ten (10) days in order that reapportionment plans will coincide within the electoral situation in said counties.
In order that the corrections herein appearing may be accomplished, our previous Judgment of April 11, 1979, filed herein is hereby withdrawn and set aside.
The Attorney General of Mississippi, one of the defendants in this case, will provide three (3) copies of this Judgment to all Circuit Clerks in the State of Mississippi, and one copy to each of the members of the Legislature.